Citation Nr: 0818017	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-32 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a back condition.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel











INTRODUCTION

The veteran served on active duty from December 1945 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO in St. 
Petersburg, Florida denied service connection for a back 
condition.  Following receipt of notification of that 
determination, the veteran did not initiate a timely appeal 
of the denial, and the decision became final.  

2.  The evidence received since the RO's January 1998 denial 
of service connection for a back disorder does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1998 decision that denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2007).

2.  The evidence received since the RO's January 1998 
determination is not new and material, and the claim for 
service connection for a back condition is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a 
December 2005 letter.  Importantly, that letter acknowledged 
the prior denial of service connection, and notified the 
veteran that "new and material" evidence was necessary to 
reopen that issue.  The RO explained to the veteran that the 
necessary evidence must demonstrate that his back condition 
was incurred in or aggravated by (e.g. related to) his active 
military service, as such evidence was not present at the 
time of the prior final decision.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA's duty to notify has been met.

In addition, it appears that all evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file.  The Board acknowledges that 
the veteran has not been accorded a current VA examination 
pertinent to the claim on appeal.  However, as will be 
discussed in the following decision, service medical records 
do not reflect complaints of, treatment for, or findings of a 
back condition.  Further, while available post-service 
medical records reflect a back disorder (variously 
diagnosed), they do not indicate a link between this 
condition and his active military duty.  Thus, a remand to 
accord him an opportunity to undergo a VA examination that 
specifically addresses the etiology of the currently-shown 
back disorder is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Evidence of record at the time of the January 1998 RO 
decision shows no in-service complaints of, treatment for, or 
findings of a back disorder.  Private medical records from 
December 1987 to August 1997 reflect complaints of lower back 
pain, a history of degenerative disc disease, and a history 
of post-service injury to the back, including in 1976.  These 
records also show multiple X-ray evaluations of the back all 
of which indicate normal findings.  The veteran was examined 
for VA purposes in July and September 1997.  X-ray 
examination of the spine showed mild lumbar spondylosis 
consistent with the veteran's age.  Physical examination 
revealed "chronic lumbar back pain with subjective 
complaints greater than objective" and "mildly decreased 
range of motion of the cervical spine secondary to 
degenerative joint disease, lumbago and lumbosacral strain."  
None of these records indicate a link between the veteran's 
back disorder and his period of service.  Based on this 
evidence, the RO denied service connection for a back 
condition.  The veteran did not appeal this decision to the 
Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In a statement received by the RO in November 2005, the 
veteran again raised the issue of his back condition.  
Although the veteran has submitted new evidence reflecting 
treatment for a variously diagnosed back condition, these 
records do not reflect a nexus between his back condition and 
his active military duty.

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the January 1998 decision, the RO determined 
that the evidence failed to show that the veteran's back 
condition was incurred in, or aggravated by service.  
Additional evidence received since that earlier decision 
reflects treatment for a back condition variously diagnosed 
as lumbar spondylosis, bilateral lumbar radiculopathy, and 
degenerative disc disease, but does not indicate an 
association between the veteran's current disability and his 
active military duty.  

Because the evidence received after the RO's January 1998 
decision does not provide a link between the veteran's 
currently-shown back condition and his active military 
service, such evidence does not raise a reasonable 
probability of substantiating the claim for service 
connection for this disorder.  This additional evidence is, 
therefore, not new and material, as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the veteran's claim for service connection for a back 
condition.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).

ORDER

New and material evidence sufficient to reopen the previously 
denied claim for service connection for a back condition has 
not been received, the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


